Citation Nr: 0533443	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-21 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2002 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The veteran does not have PTSD due to a corroborated 
stressor.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in September 2002 as 
well as a statement of the case issued during the course of 
the appeal.  VA informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Although VA has not specifically requested him to 
submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim has been obtained.  In connection with his 
appeal, the veteran has been afforded several VA 
examinations.  In response to a request from the RO, the 
veteran completed a PTSD Questionnaire in which he discussed 
his claimed in-service stressors.  In March 2004, the RO 
forwarded the veteran's completed PTSD questionnaire to the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  In April 2004, USASCRUR replied 
informing the RO that it could not research the veteran's 
claimed stressors due to insufficient stressor information.  
It was noted that dates within 2 months of the stressor, 
specific locations, full names of casualties, etc. were 
needed.  The dates provided by the veteran were February 1970 
to September 1970 and September 1970 to September 1971.  
These dates were too broad for USASCRUR to conduct research.  
By letter in July 2004, the RO informed the veteran that more 
detailed stressor data was required and that the information 
provided before was too broad.  The veteran was informed of 
the more specific information required.  The veteran did not 
respond to the request for more specific information.

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the RO would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of this claim by the RO 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

The veteran's service personnel records show that he served 
in the Republic of Vietnam from February 1970 to September 
1971.  His military occupational specialty (MOS) was military 
policeman (MP).  His personnel records reflect that he served 
as a military policeman, senior military policeman, and 
assault squad leader with the 615th Military Police Company 
and Company "C" of the 720th Military Police Battalion.  He 
participated in the Vietnam Winter Campaign in spring 1970 
and the 13th Vietnam Campaign (unnamed).  His awards and 
decorations included the National Defense Service Medal, the 
Vietnam Campaign Medal, and the Vietnam Service Medal.  

The veteran's service personnel records, including the report 
of a February 1972 separation examination, are negative for 
any psychiatric complaint, treatment, or diagnosis.

The veteran received private inpatient treatment for alcohol 
abuse in July 2001, April 2002, May 2002, and July 2002.  The 
veteran reported no previous psychiatric history.  In May 
2002, he maintained that he had only been drinking for the 
past two years; however, it was felt that he was an 
unreliable historian.  Final diagnoses of depressive 
disorder, not otherwise specified, and delirium secondary to 
alcohol withdrawal were rendered at that time.   

VA medical records show that the veteran sought emergency 
medical treatment in July 2002 seeking inpatient substance 
abuse rehabilitation.  It was noted that the veteran had been 
living alone and drinking large amounts of liquor.  The 
veteran reported excessive alcohol use for years resulting in 
the demise of an 18-year marriage.  He had one other period 
of rehabilitation at another facility.  He had no prior 
psychiatric admission.  His sister reported that the veteran 
had never previously sought VA treatment out of "pride."  
She described the veteran as fundamentally changed after his 
return from Vietnam.  The veteran had recently been 
prescribed chlordiazepoxide for "tremors."  The pertinent 
diagnoses were alcohol dependence and depressive disorder, 
not otherwise specified.

The veteran filed his claim for service connection for PTSD 
in July 2002.
Subsequent VA medical records show diagnoses of alcohol 
dependence and PTSD.  

By rating action in November 2002, the RO denied service 
connection for PTSD.  In his May 2003, notice of 
disagreement, the veteran reported that he spent most of his 
time in Vietnam on convoy escort duty.  He escorted conveys 
from Long Binh to various locations in Vietnam.  He reported 
being ambushed three or four times while serving on escort 
duty.  Each time, the convoy was fired upon and returned 
fire.

In August 2003, the RO received a completed PTSD 
questionnaire from the veteran.  He reported that he 
participated in gate duty, patrol, and guard duty from 
January 1970 to September 1970.  He investigated numerous 
crimes or incidents including drug possession, attempted 
murder, and an incident where a hand grenade was placed in a 
gas tank.  He asserted that these incidents caused nervous 
behavior and heavy drinking.   

From September 1970 to September 1970, he participated in 
escort duty.  He assisted in escorting vehicles carrying 
material such as ammunition, food, and other goods to various 
locations in III Corps.  During this time, he participated in 
one convoy that had several vehicles break down forcing the 
convoy to stay the night along the road.  During the night he 
heard artillery that he did not realize at the time came from 
a friendly outpost.  Since that time, he could not be around 
noise.  On another occasion, a convoy was ambushed while 
performing a night run.  The convoy needed resupply of 
ammunition.  The veteran reported that there was a heavy rain 
and going through the rubber plantations scared the hell out 
of him.  To this day, he had thoughts regarding that 
incident.  He also reported receiving fire on several 
occasions traveling to Bao Loc.  The convoy had aerial 
support from Piper Cub (Bird Dog) aircrafts fitted with 
rockets.  While traveling through one village, he noticed a 
human head on a post.

A December 2003 VA outpatient treatment record notes that the 
veteran was a retired correctional officer who was on 
disability because of PTSD.  He spent most of his day doing 
household chores, working on his computer, and going to 
Alcoholic Anonymous meetings.  A diagnosis of combat PTSD was 
rendered.  This diagnosis is also noted in subsequent VA 
outpatient treatment records.  


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In the present case, the veteran has asserted that he has 
PTSD as a result of several stressors.  These stressors 
include participating in gate duty, going on patrol, 
performing guard duty, and investigating crimes and other 
incidents as a military policeman.  Additionally, he has 
reported several instances where he engaged in combat while 
serving on convoy duty.  

The Board acknowledges that the veteran's post service 
medical records show that the veteran has a diagnosis of PTSD 
due to combat stressors.  While the veteran has reported 
participation in combat, his service records do not show that 
he engaged in combat with the enemy in Vietnam and the 
veteran has no awards or decorations that would suggest that 
he engaged in combat with the enemy.  While he reports that 
he participated in combat with the enemy including 
participation in firefights and experiencing rocket and/or 
mortar attacks while serving on escort duty, he has submitted 
no evidence to corroborate his contentions.  

In addition, the veteran has been unable to describe details 
of any of his claimed stressor events in service with enough 
specificity so as to allow the service department to confirm 
either that that these events actually occurred, or that they 
occurred while he was present.  Based on the foregoing, the 
Board must conclude that the veteran did not participate in 
combat with the enemy and that none of his non-combat 
stressors have been corroborated.  Accordingly, service 
connection is not in order for PTSD.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine, but has determined that it is not applicable to 
this claim because the preponderance of the evidence is 
against the claim.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


